By the Court.
(Dyer, L, absent.) There is no propriety in demurring to parol evidence before a justice of the peace. It serves but to entangle his proceedings; and to bring to a rehearing, after him, in this court, upon a partial stating of the testimony, questions of fact, too trifling for an appeal to the Common Pleas. It was not necessary, therefore, for him to decide upon the demurrer; and it is immaterial what he has said about it; though it does not appear but his determination, that the evidence did support the issue, was right; for one of the defendants declared they were in partnership, and the conduct of the other implied the same.
It does not appear from the record set forth, what, or in whose favor, the judgment upon the merits was, or that any has been rendered; therefore, nothing is before this court to reverse.